The thirty-seventh session of the General 
Assembly is taking place at a particularly 
crucial time in international life, characterized 
basically by a series of grave crises: political 
crises that endanger international peace and 
security, social crises stemming from unchecked 
population growth, economic crises unprecedented 
since the establishment of the Bretton Woods 
system, crises in international structures and 
institutions.	,
Hence we see before us the United Nations, with 
its imposing structures and prestige, facing the 
greatest difficulty in ensuring that 
international law is respected. We see the 
Organization displaying its impotence in the 
tragedy taking place in the Middle East. Never 
before, in the discharge of its responsibilities, 
has the United Nations been so convinced of the 
futility of its decisions—witness its resolutions 
being trampled underfoot by certain Member States 
whose duty it is because of their capacity to 
negotiate, to set the course of justice and 
reason.
This preliminary assessment of the world 
situation was necessary in order to highlight the 
immensity of the task of presiding over the 
Assembly since, through our deliberations and 
decisions, it may be possible to restore 
confidence in the United Nations and in all those 
that never lost faith in its calling. In 
extending our most sincere congratulations to Mr. 
Hollai on his election, our delegation would like 
to offer him our best wishes for the success of 
our work. He may be assured that my country, 
which as a Vice-President is working with him, is 
anxious to give him all possible support and 
assistance. I also address my best wishes to the 
Secretary-General for success during his term of 
office. The way he has discharged his 
responsibilities during this first year, so rich 
in events, is striking proof of his skill and 
ability to direct the Organization. Moreover, his 
report on the work of the Organization contains 
lucid comments and guidelines which have the full 
support of the Upper Volta.
Last year, looking back on the situation in the 
world, at the 28th meeting of the thirty-sixth 
session, I spoke of a momentum and of hopes which 
should not be dashed. Today once again these are 
our wishes, although the ills that envelop and 
afflict our world make despair a constant 
companion.
In the Middle East, first, in spite of four 
special sessions of the General Assembly, several 
Security Council meetings, a special meeting of 
the non-aligned countries and many appeals by the 
international community, Israel placed greater 
faith in war than in dialogue. AH the efforts 
made to reach a just and lasting settlement of 
the Palestinian question crashed against the wail 
of death and bellicose arrogance erected by 
Israel—Israel which, having become a constant 
aggressor, proclaims and defends its own rights 
while trampling on those of others.
The tragic events in Lebanon are proof enough 
that 37 years after San Francisco a State is able 
to invade another with impunity under the pretext 
of being a liberator. After events in 
Afghanistan, Kampuchea and Lebanon, who would 
dare to speak of international morality? For 
those of us not having double standards, those 
acts of aggression are all equally reprehensible.
Thus, we see the Hebrew State, not content with 
occupying Arab lands, now interfering in Lebanese 
affairs. In this respect we condemn the principle 
of fait accomplit. This is why my country fully 
supports the Security Council resolution which 
demands the establishment and maintenance of a 
multinational force whose primary mission would 
be to guarantee the security of Palestinians and 
to consolidate the integrity and independence of 
Lebanon. The massacres of Shatila and Sabra can 
in no way wipe out the inalienable rights of the 
Palestinian people. Israel, above all, should 
know this. Israel should know that as regards the 
struggle for the right to life and freedom more 
often than not everything follows the well-known 
biological phenomenon of organic regeneration. In 
other words, the Palestinians who died for 
freedom and justice. In these conditions, where does 
victory reside? Regardless of the final solution 
found and regardless of the means used, the 
tragedy in the Middle East cannot be resolved by 
force of arms. Only frank and sincere 
negotiations between the parties can lead to an 
equitable settlement of the dispute. That 
settlement must be based on the relevant 
decisions of the United Nations, with mutual 
recognition of the right to existence of both the 
Palestinian people and the Israeli people as an 
indispensable prerequisite. In this context, the 
Arab peace plan which resulted from the Twelfth 
Arab Summit Conference at Fez is an initiative in 
the right direction.
Israel must understand this wisdom, this 
sacrifice, and respond by giving up all the 
territories occupied by force and beginning a 
dialogue with the Palestinian people, through its 
legitimate representative, the PLO. A policy of 
domination or revenge on either side would be a 
dead-end policy, catastrophic for the region, 
which needs peace so much in order to regain 
unity and pool its vast resources to promote its 
economic and social development.
The region is also the arena of another conflict, 
which has for two years now pitted Iraq and the 
Islamic Republic of Iran against each other on 
geo-strategic and political-ideological grounds. 
The Upper Volta is increasingly concerned by the 
magnitude of that confrontation, which, if not 
soon honorably resolved may lead to foreign 
intervention, thus endangering international 
security. We appeal to those two non-aligned 
States to conform to the ideals of the 
non-aligned movement, which are based on peaceful 
coexistence, and put an end to a fratricidal war 
which wounds and weakens us all.
Africa and Asia are also hotbeds of tension, and 
here again we cannot but be pessimistic. With the 
complicity of certain Powers, the racist regime 
of Pretoria stalks and murders the freedom 
fighters who struggle to recover their dignity as 
free men. In spite of these vicissitudes, the 
African National Congress and SWAPO are 
continuing their heroic struggle for a completely 
free South Africa and an independent and 
sovereign Namibia.
The blind hostility of apartheid to the 
objectives of Africa lead to repeated incursions 
against the frontline States, inflicting human 
suffering and material damage upon them and 
arousing only verbal condemnation from the Powers 
which oppose any sanctions against the South 
African regime. None the less those sanctions are 
necessary to compel the South African authorities 
to be more reasonable. Those sanctions are 
essential to put an end to the odious 
segregationist system which still, at the end of 
this twentieth century, dares to institutionalize 
as a system of government the theory of racial 
superiority dear to the Fascist regimes. In the 
name of justice and dignity, we wish to reiterate 
our support for the front-line States, whose 
determination and perseverance do honor to all 
Africa. In the name of justice and freedom, we 
ask the members of the contact group to apply all 
their skill in persuasion and negotiation to make 
the Pretoria regime understand that the 
independence of Namibia is inevitable and 
necessary.
As regards the events in Chad, every African 
country had its own opinion, and positions were 
often contradictory and even conflicting. What is 
comforting is that we were able to exercise 
self-control and turn to will rise again from 
their ashes the OAU, which had its first 
experience of maintaining peace in a country prey 
to civil war. Despite the difficulties it faced, 
the OAU accomplished useful work in Chad. In 
these circumstances, who would venture to 
question the usefulness and importance of that 
organization? It follows that the disagreements 
that now exist within the OAU because of the 
question of the Sahraoui Arab Democratic Republic 
will not inevitably lead to its disappearance. On 
the contrary, the enthusiasm and faith that 
presided over the organization's birth must not 
wane and give way to disputes and excommunication.
On the question of Western Sahara, my country's 
position is very clear: it is based on our desire 
to work sincerely for the unity of Africa and on 
our wish to respect the norms of law, without 
which that unity would be only artificial. We in 
the Upper Volta are accustomed to independent 
thought and action, because the Upper Volta does 
not belong to any outside school; it has its own 
school. This underlies our vision of African 
unity; it also underlies our position on the 
question of Western Sahara, whose solution must 
involve an awareness of the following realities.
The question of Western Sahara is an exclusively 
African question; hence there is no need to refer 
it to the League of Arab States. A just and 
lasting settlement of the question must be based, 
above all, on the original principles of our 
organization; it is essential that the nineteenth 
session of the Assembly of Heads of State and 
Government of the OAU be held, as planned, at 
Tripoli.
Above and beyond misunderstandings and 
sensitivities, what is important is cohesion and 
unity. In the life of any institution at some 
time or other there are difficulties that must be 
overcome. Let us, therefore, rally to safeguard 
our own unity. This is a categorical need, 
because an Africa bedeviled from within cannot 
allow itself to be destabilized or distracted by 
hegemonic designs.
Similarly, as regards Asia, we deplore the clear 
interference of foreign Powers in Afghanistan and 
Kampuchea. In the case of those countries, just 
as wherever else it is violated—in Africa, in 
Latin America—we wish to see respect for the 
principle of noninterference.
The question of Korea has always been a matter of 
concern to my country, which calls for and works 
towards reconciliation between the two Koreas and 
their reunification. The Upper Volta urges them 
to settle the Korean question by peaceful means, 
through negotiations, without foreign 
interference.
Now the force which brings together the countries 
of Latin America, Asia and Africa, the non- 
aligned movement must preserve the integrity of 
its basic principle, non-alignment. Increasingly 
lost sight of, non-alignment is increasingly 
necessary, vital and consistent with our 
fundamental interests. Without strict respect for 
the principles of our movement and in the hands 
of hegemonic Powers, we become pawns in a game 
that they play and control to satisfy their own 
strategic interests. Our ideals transcend that 
sad destiny, and our actions must no longer doom 
us to it. Our task is to contribute balance and 
justice to the international community. We must 
also work fervently for a world based on true 
collective security.
In this context we can only be disappointed and 
frustrated that the second special session of the 
General Assembly devoted to disarmament, in which 
all countries had placed such great hopes, ended 
in failure. The main cause was the bad faith of 
the nuclear States, which kept raising objections 
and reservations in an attempt to make 
disarmament their own preserve. Even if their 
arsenals warrant such pretension, it still 
remains true that peace is everybody's business.
In spite of those disappointing results, we 
consider it necessary, within the framework of 
the World Disarmament Campaign, to continue to 
mobilize world public opinion in favor of peace.
The future of the world economy arouses deep 
concern in my country. The present crisis, 
because of its multifaceted nature, spares no 
country, whether of North or South, 
industrialized or developing. Inflation and 
unemployment have sounded the alarm everywhere. 
The elements of a crisis similar to that of the 
1930s are again present and, as if this were 
enough to overcome it, certain economic Powers 
have taken protectionist measures, which have had 
the immediate effect of producing disorder in 
international economic trade. In the long term it 
is to be feared that those same measures may lead 
to social and polemical upheaval, with 
unforeseeable results.
Another feature of the present situation which is 
equally disturbing to my country is the slowing 
down of the humanist movement towards 
international co-operation which had led to the 
creation of a number of bodies within the United 
Nations system designed to Foster the development 
of the least-favored countries.
As proof of that I would cite the enormous 
difficulties now faced by UNDP, whose capacity to 
intervene in the sphere of international 
development has fallen in 1982 below what it was 
10 years ago. For the countries that benefit from 
that assistance this situation will most 
certainly lead to the elimination of many 
projects whose economic and social impact is 
clear.
123. The concern that I have just shared with the 
Assembly is not confined, unfortunately, to UNDP: 
it extends also, I am afraid, to such specialized 
agencies and bodies as UNICEF, FAO, WHO, UNEP, 
and others. It is as though in recent years the 
interest that led to the creation of such bodies 
has waned; it is as though the suffering, poverty 
and penury of millions of human beings prey to 
hunger, thirst and the most diverse and cruel 
ills no longer awakened ;he conscience of men of 
good will.
It is therefore not surprising that this 
worldwide economic recession, whether we call it 
inflation, an energy crisis or deterioration in 
the terms of trade, which paralyses the growth of 
the most prosperous, powerful economies should be 
destroying the development efforts of the 
third-world countries, and, more specifically, 
the least developed among them. In Africa, and 
more particularly in the Sahelian countries, 
these ills, together with natural disasters and 
their consequences tend to become a veritable 
psychosis.
By the end of this session of the General 
Assembly we expect to see an increase in the 
number of African countries classified as among 
the least developed, which will bring to 52 per 
cent the proportion of States on our continent in 
that category. These figures speak for 
themselves; they are proof that in spite of the 
struggle of the African countries since their 
independence and in spite of the Lagos Plan of 
Action and the efforts of the international 
community to help our continent emerge from its 
chronic underdevelopment, the results have not 
met the expectations of our peoples. Indeed, the 
results have even been negative in certain 
respects.
It is often said that comparisons are odious. 
Without trying to draw analogies between the 
present situation of the developing countries and 
that of postwar Europe, my country, the Upper 
Volta, is convinced that only massive assistance 
to those countries along the lines of the 
Marshall Plan could help them to solve their 
economic problems. Obviously, the success of such 
a plan depends on the political will of all 
States, particularity the major Powers. In our 
view, the latter should reverse the arms race and 
devote the resources thus released to the 
peaceful purposes of economic and social 
development.
It is within this framework that the Upper Volta 
attaches particular importance to resumption of 
the North-South dialogue and renewal of global 
negotiations on economic development. We 
therefore appeal to the rich countries, and to 
their political will, in particular, to recognize 
that the interests of mankind and the very 
survival of the human race transcend 
self-interest, demand the prompt resumption of 
those negotiations and must be the basis of their 
philosophy.
The Upper Volta, a land-locked country and one 
which is geographically disadvantaged and 
classified among the least-developed countries, 
welcomed with great satisfaction the adoption of 
the United Nations Convention on the Law of the 
Sea' on 30 April 1982. The decisive adoption of 
that instrument constitutes, in our view, a 
striking victory of an international community in 
search of its identity, an important step towards 
a more just and lasting balance in inter-State 
economic relations. Is that not an example, if 
example be needed, of the value of dialogue?
I should like on behalf of my country to take 
this opportunity to appeal to the States that for 
different reasons were unable to adopt the 
Convention on the Law of the Sea to review their 
position. On a Convention of such importance, 
consensus would make it possible for us to mark 
one more milestone on the path towards peace and 
detente.
Before concluding, I should like to restate my 
country's full confidence and faith in the United 
Nations and in its noble mission, which is that 
of bringing about an era of peace and progress 
for the well-being of mankind. The Upper Volta 
has attentively followed all the efforts made in 
that direction during the past year, whether it 
be the World Assembly on Aging, a matter which is 
increasingly of concern to the national 
community, or the Second United Nations 
Conference on the Exploration and Peaceful Uses 
of Outer Space which took place in August at 
Vienna. We believe that all these activities 
share a clear vision of objectives to be attained 
in order to make our world more fraternal and 
more humane.
It is urgent that the United Nations, through the 
proposals for renewal suggested by the Secretary- 
General, regain its place and its role in 
accordance with the principles of the Charter. It 
is essential that all the nations of our world 
give the United Nations every support to enable 
it to accomplish its mission in our troubled 
world, that of safeguarding peace and justice.
Above and beyond the difficulties of all types 
that today disturb international life, above and 
beyond national selfishness, tension and 
conflicts which govern inter-State relations, one 
truth remains: never before since the emergence 
of life on earth has mankind been more 
threatened, more haunted. Never has peace been 
more precarious, never has our world been more 
anguished, more disturbed; disturbed at the 
present, disturbed for the future. In these 
conditions, our only chance of survival is to 
mobilize all our energies in the service of 
greater justice, greater equity on earth.
